Exhibit 10.1

HERCULES OFFSHORE, INC.

AMENDED AND RESTATED

2004 LONG-TERM INCENTIVE PLAN

Second Amendment

Hercules Offshore, Inc. (the “Company”) has previously established the Amended
and Restated Hercules Offshore, Inc. 2004 Long-Term Incentive Plan, as most
recently amended and restated effective as of May 10, 2011 (the “Plan”). The
Company hereby amends the Plan effective as of February 13, 2012, as follows:

 

  1. Section 5(c) of the Plan shall be amended and replaced in its entirety as
follows:

“(c) The Committee and the appropriate officers of the Company shall from time
to time take whatever actions are necessary to execute, acknowledge, file and
deliver any documents required to be filed with or delivered to any governmental
authority or any stock exchange or transaction reporting system on which shares
of Common Stock are listed or quoted in order to make shares of Common Stock
available for issuance pursuant to this Plan.”

 

HERCULES OFFSHORE, INC. By:  

/s/ James W. Noe

Name:   James W. Noe Title:   Senior Vice President, General Counsel and Chief
Compliance Officer